Citation Nr: 1623212	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned in April 2016.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records show right ear hearing loss at the time of his August 1965 induction examination.  Later service treatment records found that this was a probable congenital ossicular horn abnormality of the right ear.  A January 1969 audiogram shows hearing loss in both ears with the right ear significantly worse.  At the time of his September 1969 separation examination, the Veteran was administered a whispered voice test that found 15/15 hearing in both ears.

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

Here, the service treatment records show some threshold shift in the Veteran's right ear hearing loss during service.  He has alleged in-service ear injuries including repeated exposure to jet engine noise while serving on an aircraft carrier, getting a hot spark from another welder while repairing a catwalk after a collision at sea, and injuring his right ear when "banged" it on a pump handle in the boiler room while fighting a bilge fire aboard the USS Wasp in January 1969.

The medical evidence does not clarify whether the Veteran's preexisting hearing loss was due to a congenital disease or a congenital defect and the September 2008 VA examiner did not address the question of aggravation or additional right ear disability.  As such, an addendum opinion that addresses these questions is necessary.

Additionally, that September 2008 examiner stated that left ear hearing loss did not appear until six or seven years after service, which is inconsistent with the November 1966 service treatment record that noted the Veteran left ear hearing loss was also progressing and the January 1969 audiogram.  Thus, the new opinion(s) must consider these records as well.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who provided the September 2008 VA examination for an addendum opinion.  If the September 2008 VA examiner is not available, the file should be provided to an appropriate medical professional to render the requested opinion.  The file, to include a copy of this remand, must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  Is the Veteran's bilateral hearing loss caused by a congenital defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(B)  If the Veteran's hearing loss is considered a congenital defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability. 

(C)  If the Veteran's hearing loss is considered a congenital disease, was it aggravated by his military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  

A rationale for all opinions expressed must be provided. 

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

